J-S23029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JERONE ANDRE MOORE                         :
                                               :
                       Appellant               :   No. 1651 MDA 2021

            Appeal from the PCRA Order Entered November 22, 2021
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0003215-2015


BEFORE:      STABILE, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY McLAUGHLIN, J.:                       FILED: OCTOBER 25, 2022

        Jerone Andre Moore appeals the order of the court denying his Post

Conviction Relief Act (“PCRA”) petition. See 42 Pa.C.S.A. §§ 9541-9546.

Counsel for Moore has filed an Anders brief and a petition to withdraw as

counsel.1 We deny the petition to withdraw.

        A jury convicted Moore of attempted murder and kidnapping.2 Relevant

to this appeal, at trial, the Commonwealth admitted into evidence, over

Moore’s objection, a text message from Moore to his girlfriend. Moore sent the

message from his phone one day after the kidnapping. The message read, “A

lot of shit went down bae n its bad I need to leave [sic].” N.T., 2/21/17, at
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1Anders v. California, 386 U.S. 738 (1967); Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).

2   18 Pa.C.S.A. §§ 901 and 2901(a)(3), respectively.
J-S23029-22



488. Defense counsel objected that the message was not an admission in that

Moore could have been “talking about something else.” Id. at 485. He did not

object to authentication. The court overruled the objection. Id.

      After conviction and sentencing, Jackson appealed to this Court,

challenging, among other issues, the authentication of the text message. See

Commonwealth v. Moore, No. 820 MDA 2017, 2018 WL 3800774, at *2

(Pa.Super. filed August 10, 2018). We rejected this claim as waived due to

Moore’s failure to include it in his Pa.R.A.P. 1925(b) statement. See id. We

affirmed the judgment of sentence, and our Supreme Court denied allowance

of appeal. See id.; Commonwealth v. Moore, 203 A.3d 983 (Table) (Pa.

filed March 11, 2019).

      Moore then filed the instant, timely PCRA petition. The court appointed

counsel, who filed an amended PCRA petition. The amended petition

contended that trial counsel was ineffective for failing to preserve the

challenge to the authentication of the text message. The court denied the

petition, and this timely appeal followed.

      Counsel’s brief identifies one issue: “Whether the trial counsel was

ineffective in failing to raise the issue of whether the trial court abused its

discretion in allowing evidence of a text message from [Moore’s] phone into

the record.” Anders Br. at 1.

      When counsel seeks to withdraw on an appeal from the denial of PCRA

relief, counsel should file a Turner/Finley letter or brief, not an Anders brief.

See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth

                                      -2-
J-S23029-22



v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc). However, we may accept

an Anders brief in lieu of a Turner/Finley letter because an Anders brief

offers broader protection. See Commonwealth v. Widgins, 29 A.3d 816,

817 n.2 (Pa. Super. 2011). If counsel has filed an Anders brief instead of a

Turner/Finley brief, we analyze whether counsel’s brief meets the standards

of Turner/Finley.

       A Turner/Finley brief must: (1) detail the nature and extent of

counsel’s review; (2) list each issue the petitioner wished to have reviewed;

and    (3)   explain    why     the   petitioner’s   issues   were   meritless.   See

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa.Super. 2012) (citation

omitted). “Counsel must also send to the petitioner: (1) a copy of the ‘no-

merit’ letter/brief; (2) a copy of counsel’s petition to withdraw; and (3) a

statement advising petitioner of the right to proceed pro se or by new

counsel.” Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa.Super. 2007).

If counsel has substantially complied with these requirements,3 we conduct

our own independent review to determine if the issues raised are in fact

meritless. If they are, we grant counsel’s petition to withdraw. Id.

       Here, counsel’s brief stumbles at the first and third steps: it does not

detail the nature and extent of counsel’s review, and does not explain

counsel’s conclusion that Moore’s ineffectiveness claim is meritless. Counsel

nowhere in his brief sets forth anything about his review. As to an explanation
____________________________________________


3See Commonwealth v. Karanicolas, 836 A.2d 940, 947 (Pa. Super. 2003)
(holding that substantial compliance with Turner/Finley criteria is sufficient).

                                           -3-
J-S23029-22



of his conclusion, counsel offers us the conclusory statement that there was

“no evidence” at the PCRA hearing “as to why this evidence should have been

suppressed at trial.” Turner/Finley Br. at 10. As the issue is ineffectiveness

for failure to preserve a challenge to authentication, we need counsel to

explain why that claim lacks merit.

      Accordingly, we deny counsel’s petition to withdraw and direct counsel

to file either a compliant Turner/Finley brief and petition to withdraw, or an

advocate’s brief, within 30 days from the date of this Memorandum.

      Petition to withdraw denied.




                                      -4-